Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 14, 2019

The Court of Appeals hereby passes the following order:

A19A1461. ROBERT WAYNE DUKE v. THE STATE.

      In 2008, a jury found Robert Duke guilty of three counts of rape, and the trial
court imposed a sentence of life in prison. We affirmed the denial of Duke’s motion
for a new trial the following year. Duke v. State, 298 Ga. App. 719 (681 SE2d 174)
(2009). We subsequently affirmed the denial of Duke’s “extraordinary motion in
arrest of judgment,” Duke v. State, No. A15A0644 (June 3, 2015), and dismissed his
appeal from the denial of his motion to modify his sentence, Duke v. State,
No. A15A1615 (July 20, 2015).
      In November 2018, Duke filed a motion to vacate his judgment of conviction
on the ground that it is void due to several alleged defects in his indictment, which,
he claims, deprived the trial court of jurisdiction over his prosecution. The trial court
denied Duke’s November 2018 motion, and he filed this direct appeal. We lack
jurisdiction.
      “[A] petition to vacate or modify a judgment of conviction is not an appropriate
remedy in a criminal case.” Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786)
(2009). Any appeal from an order denying or dismissing such a motion must be
dismissed. See Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010); Harper,
286 Ga. at 218 (2). Consequently, this appeal is hereby DISMISSED for lack of
jurisdiction.


                                   Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    03/14/2019
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                   , Clerk.